Name: Political and Security Committee Decision (CFSP) 2016/1079 of 23 June 2016 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision EUNAVFOR MED/1/2015 (EUNAVFOR MED/2/2016)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence;  European construction;  regions and regional policy;  natural environment
 Date Published: 2016-07-05

 5.7.2016 EN Official Journal of the European Union L 179/31 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1079 of 23 June 2016 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision EUNAVFOR MED/1/2015 (EUNAVFOR MED/2/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Decision (CFSP) 2015/778, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for EUNAVFOR MED operation SOPHIA (EU Force Commander). (2) On 17 June 2015, the PSC adopted Decision (CFSP) 2015/958 (2) appointing Rear Admiral Andrea GUEGLIO as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral Giuseppe BERUTTI BERGOTTO as the new EU Force Commander to succeed Rear Admiral Andrea GUEGLIO as from 27 June 2016. (4) The EU Military Committee supports that recommendation. (5) Decision (CFSP) 2015/958 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Giuseppe BERUTTI BERGOTTO is hereby appointed EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) as from 27 June 2016. Article 2 Decision (CFSP) 2015/958 is hereby repealed with effect from 27 June 2016. Article 3 This Decision shall enter into force on 27 June 2016. Done at Brussels, 23 June 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31. (2) Political and Security Committee Decision (CFSP) 2015/958 of 17 June 2015 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (EUNAVFOR MED/1/2015) (OJ L 156, 20.6.2015, p. 24).